Citation Nr: 1522379	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent prior to August 15, 2013, and in excess of 20 percent thereafter for degenerative disc disease and spinal stenosis of the cervical spine.  

3.  Entitlement to an evaluation in excess of 20 percent for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1984 to February 1986.  Thereafter, he had periods of service of an undetermined nature from March 1997 to March 2000 and from December 2007 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

In a November 2014 rating decision, the Veteran was granted an increased rating, to 20 percent and effective August 15, 2013, for degenerative disc disease and spinal stenosis of the cervical spine.  The November 2014 rating decision also assigned a separate 20 percent evaluation for radiculopathy of the right upper extremity associated with the cervical spine.  Although the November 2014 rating decision indicated the radiculopathy was not part of the present appeal, the Board notes that the diagnostic criteria for the spine specifically contemplate higher evaluations based upon neurological findings.  Accordingly, the Board finds this issue is part and parcel of the issue concerning the cervical spine.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

During the course of this appeal, the Veteran's cervical spine disability was recharacterized from a cervical strain to degenerative disc disease and spinal stenosis of the cervical spine.  This change in diagnosis did not result in any adverse actions regarding the assigned disability rating.  

In response to the November 2014 rating decision granting a staged rating, the Veteran filed a January 2015 notice of disagreement regarding the effective date of this increase.  Because, however, the Veteran had previously perfected appellate review of the initial rating assigned the cervical spine disability for the entirety of the appeals period, the Board already had jurisdiction to adjudicate entitlement to a higher initial evaluation prior to August 15, 2013.  Therefore, no additional action is required as a result of the January 2015 notice of disagreement.  See generally Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 15, 2013, the Veteran's strain of the cervical spine was characterized by a combined range of motion greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes.  

2.  Effective August 15, 2013, the Veteran's strain of the cervical spine is characterized by a combined range of motion functionally limited to less than 170 degrees due to pain, but with forward flexion greater than 15 degrees and without incapacitating episodes or favorable ankylosis of the cervical spine.  

3.  The Veteran's radiculopathy of the right upper extremity is not more than mild in nature.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent prior to August 15, 2013 and in excess of 20 percent thereafter for a strain of the cervical spine is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2014).  

2.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of November 2010 and February 2011 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in August 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks increased ratings for a service-connected disability of the cervical spine.  He has been awarded an initial rating of 10 percent for this disability prior to August 15, 2013, and 20 percent thereafter.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2014).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

As the Veteran has been awarded a staged rating for his cervical spine disability, the Board must first consider entitlement to a disability rating in excess of 10 percent prior to August 15, 2013.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating of 20 percent or higher for this disability prior to that date.  The competent evidence of record, to include private and VA medical records and the December 2010 VA examination report, do not reflect flexion of the cervical spine greater than 15 degrees and not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

On VA examination in December 2010, the Veteran had full range of motion of the cervical spine on all planes.  While pain was noted with movement, such pain was not reported until at the extremes of motion, and no additional limitation of motion resulted with repetitive motion.  No additional limitation of motion was noted to result from such factors as pain, fatigue, weakness, lack of endurance, or incoordination.  Curvature of the cervical spine was also within normal limits, and the Veteran likewise denied guarding, radiculopathy, muscle spasm, bowel or bladder impairment, or radiation of any pain.  His cervical spine disability did not result in any functional impairment of standing or walking.  

The Board carefully considered the January 2015 argument of het Veteran's representative and January 2015 statement of the Veteran that his flare-ups were present at the same frequency and intensity throughout the entire course of his claim.  Specifically, the Veteran reported that he has flare-ups that inflame the condition and produce an increase in the amount of pain he experiences.  The Veteran is competent to report pain.  However, the presence of pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Significantly, the December 2010 VA examination considered lay reports of pain that can be exacerbated by physical activity and stress and flare-ups that result in him being unable to turn his head at times.  This examination specifically tested to assess whether there was any functional loss due to such factors after repetition.  The Veteran had the same range of motion findings after repetitive testing.  This examination concluded that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner further noted the spine did not result in any functional impairment in walking or standing.  

Overall, the evidence of record is against a finding of forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant a higher evaluation of 20 percent.  Thus, a disability rating in excess of 10 percent prior to August 15, 2013, must be denied.  

Separate evaluations for associated objective neurologic abnormalities are rated separately under the General Formula and the Board considered whether this was a basis for an increased evaluation.  However, the December 2010 VA examination found no sensory deficits from C3-C8.  There was no motor weakness, reflexes of the upper extremities were 2+ and showed no signs of pathologic reflexes.  The examiner concluded there was no sign of cervical intervertebral disc syndrome with chronic and permanent root involvement.  Accordingly, for the period prior to August 15, 2013, a separate evaluation for neurological disorders is not warranted.

The Board must next consider entitlement to a disability rating in excess of 20 percent effective August 15, 2013.  According to an August 2013 VA examination report, the Veteran had forward flexion of the cervical spine to 20 degrees, with pain reportedly beginning at 15 degrees.  His forward flexion actually increased to 35 degrees with repetitive motion, however.  The examiner also concluded no additional limitation of motion resulted from such factors as pain, fatigue, weakness, lack of endurance, or incoordination.  Based on these findings, the Board the preponderance of the evidence is against a higher evaluation of 30 percent.  Likewise, the outpatient treatment records for this period are devoid of either incapacitating episodes or evidence of forward flexion of the cervical spine limited to 15 degrees or less.  Overall, the preponderance of the evidence is against a disability rating in excess of 20 percent effective August 15, 2013.  

The August 2013 VA examination reports also indicated the Veteran had 4/5 (active movement against some resistance) muscle strength in the bilateral elbow flexion and extension with all other muscle strength testing being within normal limits.  Reflexes were normal throughout. Sensory examination reflected the left upper extremity was normal to sensation to light touch at the shoulder area, inner and outer forearm and hand and fingers; however the right upper extremity had decreased sensation to the inner and outer forearm and hand and fingers.  The physician indicated there was evidence of signs and symptoms of radiculopathy in the form of mild numbness of the right upper extremity.  There were no signs or symptoms of radiculopathy in the left upper extremity and the right upper extremity had no signs or symptoms to constant pain, intermittent pain or paresthesias or dysesthesias.  

As noted in the introduction, the RO granted a separate 20 percent evaluation for right upper extremity radiculopathy in a November 2015 rating decision.  This rating decision assigned the 20 percent evaluation under Diagnostic Code 8513 and was effective August 15, 2013.  Diagnostic Code 8513 provides ratings for diseases of the peripheral nerves, paralysis of all radicular groups.  A 20 percent rating is afforded for mild, incomplete paralysis; a 30 percent rating for moderate, incomplete paralysis; a 60 percent rating for severe, incomplete paralysis; and an 80 percent rating for complete paralysis.  38 C.F.R. § 4.124a.  Peripheral nerve disability ratings are also available for each individual nerve and the upper, middle, and lower radicular groups; however, rating the Veteran under Diagnostic Code 8513 provides for the highest rating.

The regulations describe complete paralysis for each radicular group. For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  See 38 C.F.R. § 4.124a , DC 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected. See 38 C.F.R. § 4.124a, DC 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a , DC 8512.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

In the present case, the evidence does not reflect the right upper extremity radiculopathy more nearly approximated a finding of moderate incomplete paralysis.  Rather, many of the sensory and strength findings were normal with decreases only noted in the right inner/outer forearm, hand and finger and mild numbness of the right upper extremity.  Furthermore the physician concluded that the severity of the radiculopathy was mild.  Accordingly, a higher rating is not warranted.  

The Board has also considered entitlement to staged ratings in excess of those awarded herein.  Because, however, the evidence reflects a consistent level of impairment for the periods before and after August 15, 2013, additional staged ratings are not currently warranted.  See Hart, 21 Vet. App. at 505.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's cervical spine disability are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the neck.  The applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected cervical spine disability does not prevent all forms of employment.  Moreover, the evidence of record has not suggested any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against disability ratings in excess of 10 percent prior to August 15, 2013, and in excess of 20 thereafter for degenerative disc disease and spinal stenosis of the cervical spine.  As a preponderance of the evidence is against the awards of increased initial ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).






ORDER

A disability rating in excess of 10 percent prior to August 15, 2013 and in excess of 20 percent thereafter for degenerative disc disease and spinal stenosis of the cervical spine is denied.  

An evaluation in excess of 20 percent for right upper extremity radiculopathy is denied. 


REMAND

The Veteran seeks service connection for obstructive sleep apnea.  As noted in the introduction, the Veteran had several service periods.  His service in the U.S. Air Force from October 1984 to February 1986 constitutes, for VA compensation purposes, active duty service in the Armed Forces.  See 38 U.S.C.A. § 101(2), (10), (24).  Thereafter, however, he had periods of service of an undetermined nature from March 1997 to March 2000 and from December 2007 to September 2010 as a full-time member of the Army National Guard and Air National Guard of Virginia.  On the September 2007 claim for VA compensation, the Veteran described the December 2007 to September 2010 service period as active duty in the Air Force.  In denying service connection for obstructive sleep apnea, however, the RO acknowledged that while the Veteran was first diagnosed in 2009, this was not during a period of active duty or active duty for training, as he was a member of the Air National Guard of Virginia, according to the evidence of record.  

Thus, it becomes necessary to determine the specific nature of the Veteran's service for this period.  The Board notes that service as a full-time member of the Air National Guard of a state can, under certain circumstances, constitute active duty for training.  See 38 U.S.C.A. § 101(24)(C).  In order to determine the nature of the Veteran's 2007-2010 service for VA compensation purposes, his service personnel records must be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records from the appropriate source(s) for the period from December 2007 to September 2010.  The Board notes that records for the Army and Air National Guard are generally maintained by the headquarters of the Office of the Adjutant General of the state in question.  Air Force records are generally maintained by the National Personnel Record Center (NPRC).  Service personnel records for the Veteran should, if necessary, be requested from multiple sources, and the outcome of such requests must be documented for the record.  In the alternative, the Veteran should be notified that he may, on his own behalf, provide VA with copies of any service personnel records verifying the nature of his 2007-2010 service period.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


